                                                                  1




1                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
2                                   --o0o--

3     CARLOS HERRERA, ET AL.,        )   Docket No. 18-CV-1297
                                     )   Fresno, California
4                      Plaintiffs,   )   March 18, 2019
                                     )   3:00 p.m.
5               v.                   )
                                     )
6     COUNTY OF FRESNO, ET AL.,      )   Re: Motion to compel
                                     )
7                      Defendants.   )

8                           TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE ERICA P. GROSJEAN
9                        UNITED STATES MAGISTRATE JUDGE

10    APPEARANCES:

11    For the Plaintiff:        MORRISON AND FOERSTER, LLP by
                                MR. DAVID WIENER
12                              MS. DIANA BARRETT KRUZE
                                425 Market Street
13                              San Francisco, CA 94105

14    For the Defendant:        WEAKLEY & ARENDT, PC by
                                MR. JAMES D. WEAKLEY
15                              5200 N. Palm Avenue, Suite 211
                                Fresno, CA 93704
16
      Also Present:             BEVERLY BELL (paralegal)
17
      Court Recorder:           OTILIA ROSALES
18                              U.S. District Court
                                2500 Tulare Street, Suite 1501
19                              Fresno, CA 93721
                                (559)499-5928
20
      Transcribed by:           JENNIFER COULTHARD, RMR, CRR
21                              Official Court Reporter
                                501 I Street, Suite 4-200
22                              Sacramento, CA 95814
                                (312)617-9858
23                              Jenrmrcrr2@gmail.com

24    Proceedings recorded by electronic sound recording; transcript
      produced by official court reporter.
25


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      2




1                  FRESNO, CALIFORNIA, MONDAY, MARCH 18, 2019

2                                    --o0o--

3         (In open court.)

4              THE COURT:    Good afternoon.    This is the case of

5     Carlos Herrera, et al. v. County of Fresno, et al., 18-CV-1297

6     for a discovery dispute motion to compel, which is document 19.

7     Let me take appearances starting with the plaintiffs.

8              MR. WIENER:    David Wiener, Your Honor, my colleague

9     Diana Kruze.

10             THE COURT:    Thank you.   Good afternoon Mr. Wiener and

11    Ms. Kruze.

12             And for defendants?

13             MR. WEAKLEY:    James Weakly with my paralegal Beverly

14    Bell for the County of Fresno.

15             THE COURT:    Thank you.   Mr. Weakley and was it Bill?

16             MR. WEAKLEY:    Bell, B-E-L-L.

17             THE COURT:    Bell.   You know, I ask it every time but

18    it isn't on my docket so I have to ask it again.

19             Okay.    So I have reviewed the dispute papers, which

20    are in document 19.    What I think I'll do is give you my

21    tentative leanings as to each, and then I'll hear from the

22    parties and then either make a ruling or take under advisement.

23             So the first issue -- make sure I'm in the same order

24    as you all presented.    Well, I don't know if it is or it isn't.

25             Okay.    Well, the first -- one issue is how to deal


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     3




1     with discovery regarding the consent decree.    So there was

2     another case that dealt with conditions, and at the end of

3     those -- of that case it was resolved pursuant to a settlement

4     that included a consent decree regarding the conditions of the

5     jail and there have been discovery requests that refer to the

6     consent decree, including compliance with it.   And defendants

7     object that -- on relevance and also that it's barred by the

8     terms of the consent decree, which state neither the fact of

9     this consent decree nor any statements of claims contained

10    herein shall be used in any other case, claim or administrative

11    proceedings except that defendant and its employees and agents

12    may use this consent decree in any statement contained herein

13    to assert issue preclusion or res judicata.

14             I think where I come out here is that it -- it's

15    appropriate to ask questions that are also covered by the

16    consent decree but not asking about the consent decree.

17             While I understand plaintiff's position, and there is

18    some -- certainly some intuitive appeal that the consent decree

19    is an admission or is, you know, now binding on the jail and so

20    they would like to understand that that's for some sort of

21    notice or maybe a standard that might be relevant in finding

22    out whether there's been compliance.   I can understand why they

23    want to do that, but I also see that the consent decree, as I

24    said, does bar that.   It was not the end of a judgment that

25    came out of a jury trial.   It was the result of a settlement.


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      4




1                And it also just makes me uncomfortable to have an

2     issue in this case being are you compliant with your consent

3     decree.    That seems too much to touch into what is beyond the

4     jurisdiction of this Court.   That said, I -- I also don't think

5     it would be proper for defendants to object to questions on the

6     basis that it would be covered by the consent decree, so I -- I

7     think I come out that the discovery should be re-served without

8     reference to the consent decree along the line of -- and I'm

9     making up something, but how many guards you have, I don't

10    know, other issues regarding the conditions.   But not

11    specifically whether there's been compliance or not.

12               And it would also be my understanding that defendants,

13    as I think they're saying and would also be barred from using

14    the consent decree themselves.   So they would not be able to

15    say absent res judicata, which they haven't filed and could be

16    filed maybe, but they couldn't, at trial, say, "Well, of

17    course, we are compliant with the law because we entered into

18    this consent decree and we've been compliant with the consent

19    decree."

20               And that's both barred by the terms, but I guess I'm

21    saying if I make this discovery ruling, then defendants can't

22    use it because now they're barring plaintiffs from asking

23    whether you're compliant or not with that consent decree.

24               So I want to make clear that when defendants are not

25    producing discovery, they can't later say the consent decree is


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                       5




1     some standard and they're compliant with that standard.

2              So that's my thinking of it.    Let me hear from the

3     parties, starting with plaintiffs.

4              MR. WIENER:    Thank you, Your Honor.   Thank you for

5     your consideration of these issues.   I think one thing I just

6     wanted to clarify, you know, that issue here is not whether

7     plaintiffs can ultimately use the consent decree at trial.

8              The discovery requests that we served do make

9     reference to the consent decree, but they don't depend on the

10    consent decree, and it's just -- to bar discovery into these

11    issues that are framed by the consent decree isn't supported by

12    that provision that you quoted or any authority that defendants

13    have provided to you.   So I think I would, respectfully,

14    disagree on that point.

15             Whether and to what extent the decree can ultimately

16    be used is a question for another day.   But I think the

17    discovery here, just because it references the consent decree,

18    I don't think that makes it an invalid subject of discovery.

19             THE COURT:    When you say it's for another day, I mean,

20    what is any way that you think that it could be used?

21             MR. WIENER:    So I think we cited a few cases in there

22    about use of prior settlements as not for an admission of

23    liability but as a kind of an idea of notice, and we have

24    provided some authority in situations where that's appropriate,

25    but, again, I don't think that's the issue here today.


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                         6




1              We would appreciate the opportunity to fully brief

2     that later on, if that became an issue.

3              THE COURT:    Well, it's true that I think I am

4     probably -- I'm not making a decision, but it's based on the

5     assumption you will not be able to use it.       Did -- in those

6     other cases was there something in the terms like there is here

7     that said that they can't be used?

8              MR. WIENER:    I think those cases do not involve a

9     specific discussion of a term like that.

10             THE COURT:    Uh-huh.   Okay.   Okay.   Let me hear from

11    defendants.

12             MR. WEAKLEY:   Your Honor, actually, the Court's set

13    out our position.   We've not refused to engage in discovery.

14    And we even suggested that if -- if their discovery was

15    reworded, we could easily answer it, but we can't reference the

16    consent decree.   And counsel just said that they're not

17    dependent upon the consent decree, yet they are.      I mean, for

18    us to answer, we have to depend on the consent decree.

19             THE COURT:    Uh-huh.

20             MR. WEAKLEY:   So that's our position, Your Honor.        I

21    think the Court has very accurately set it out.

22             THE COURT:    I don't know if it's before us, but we

23    should -- there's something in between, I don't know if it's

24    been teed up.   What about requests for documents that have been

25    given in the course of the case?    I notice in looking at the


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     7




1     consent decree, for example, there's reports that need to be

2     provided to that court regarding conditions.   Do you object to

3     those.

4              MR. WEAKLEY:   I don't know what the terms of the

5     consent decree are as far as the confidentiality of documents.

6     I know that the prison law organization gets numerous records,

7     including records which would normally violate HIPAA, I think,

8     but, you know, they're entitled to that pursuant to the

9     settlement within the class action lawsuit.

10             Then there's -- there are times when the prison law

11    group, by the terms of the settlement, are able to come into

12    the jail and monitor compliance.   And then there's a whole

13    process that they go through, a meet-and-confer process if --

14    if the prison law organization believes there's some lack of

15    compliance somewhere.   But, again, I don't know -- because I'm

16    not really involved in that case, I don't know whether records

17    are produced confidentially or under a protective order of some

18    sort.

19             THE COURT:   Okay.   And you're willing to, you know,

20    live and die by this decision meaning you are not planning to

21    enter either summary judgment, trial or any other time as a

22    defense, setting aside res judicata, that your compliance, or

23    lack thereof, of the consent decree or those terms are relevant

24    at all to this lawsuit?

25             MR. WEAKLEY:   Except for res judicata, Your Honor,


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                        8




1     correct.

2                THE COURT:    Okay.    Also, what do you say, too, that

3     there are cases that sometimes do allow settlement agreements

4     to be admitted for the purpose of notice?

5                MR. WEAKLEY:   I haven't had a chance to brief that,

6     Your Honor.   In my experience, there are some judges that will

7     allow certain types of settlements to come in for limited

8     reasons, but at the same time, they're never an admission of

9     liability.    They come in for some particular notice issue or

10    something of that nature.        And I'm not aware of any that would

11    involve the issues that we have here with the consent decree

12    and the specific language in the consent decree.

13               THE COURT:    Do you -- do you want to point me to a

14    case or a portion of the opposition?       I'm considering ruling

15    from the bench, but I haven't looked closely at those and want

16    to see whether that's something that I need to look at.

17               Where do you want to direct me?

18               MR. WIENER:    So it's on page 1 of our reply brief in

19    footnote 1.

20               THE COURT:    Okay.    Plaintiff notes that courts

21    regularly hold that prior settlements are admissible to show a

22    defendant's awareness of allegations of prior misconduct.

23               And so one's a Fourth Circuit case, prior settlement

24    of police brutality action admissible to show that the city was

25    sufficiently aware of the existence of a developed practice or


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      9




1     custom of such conduct.    And then Green v. Baca from the

2     Central District of California, prior settlements admissible to

3     show that defendant was on notice that there was an

4     overdetention problem at the facility.

5               Do you want to say anything to that, Mr. Weakley?

6               MR. WEAKLEY:   I haven't had a chance to read these

7     cases, Your Honor.

8               THE COURT:    Okay.

9               MR. WEAKLEY:   I really haven't had a chance to brief

10    this.   I didn't know that the admissions of a settlement was

11    going to be an issue here.

12              THE COURT:    Okay.

13              MR. WIENER:    But, Your Honor, I think that's kind of

14    our point.   The actual substantive use of the consent decree as

15    an admission or for some other purpose is not really raised by

16    this discovery dispute.

17              THE COURT:    Uh-huh.

18              MR. WIENER:    What plaintiffs are trying to get are --

19    is information in documents about the actions the county has

20    taken since the consent decree was issued.

21              And I think the example that Your Honor provided is a

22    good one, and I think that would be encompassed by -- at least

23    in part by RFP No. 12, which asks for documents that reflected

24    the county's compliance with the consent decree.    And that

25    would include, you know, actions taken by the county since the


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      10




1     consent decree was issued.     And I think that those documents

2     and that information is discoverable.    It's not rendered not

3     discoverable by the fact that the RFP refers to the consent

4     decree.   And there's nothing in the consent decree that would

5     have such a sweeping effect as to preclude discovery on those

6     issues.

7               THE COURT:   Okay.   I think I'm going to take this

8     under advisement.   I think I agree with what I said, but I want

9     to look at those cases and also a little bit more about these

10    requests, meaning I don't know if the magic word is don't use

11    the word consent decree in terms of I did think that it was

12    possible that asking for documents that might be generated for

13    the purpose of showing compliance with a consent decree might

14    be subject to discovery, maybe, or -- or -- or a time period

15    that says after the consent decree what did you do, and I

16    think -- I'm kind of thinking it aloud, and that's why I want

17    to take it under advisement.    I want to get to something that

18    is admissible that is not about us adjudicating the consent

19    decree.

20              And on the other extreme, again, is I don't like

21    questions that suggest are you in compliance with the consent

22    decree.

23              And then I do want to look at the settlement.   None of

24    them -- the citations you have aren't binding on me, but I

25    guess I'd just like to take a look at that before I make my


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     11




1     final ruling.   But that's -- that's my strong tentative, we'll

2     call it.   And I think until -- well, it's already a motion to

3     compel, so you don't have to produce it until -- until I rule.

4                Plaintiff's, you might want to start thinking, though,

5     about how you might revise this discovery to also ask similar

6     questions that aren't specifically so referenced to the consent

7     decree.    So, for example, if you had something like "Who are

8     the officers you put in pursuant to the consent decree?" maybe

9     just "Who are the officers you put in?" okay?

10               MR. WEAKLEY:   Your Honor, if I may?

11               THE COURT:   Yes.

12               MR. WEAKLEY:   Actually referring to a case cited by

13    the plaintiff on the consent decree issue, the Washington case

14    actually supports our position.     The Washington case the Court

15    would not accept a consent decree that had language similar to

16    this.   And they said they would accept this consent decree only

17    if the language similar to paragraph 22 in our consent decree

18    was removed, where Judge O'Neill specifically accepted

19    paragraph 22 in his order accepting all the terms in the

20    consent decree in ordering compliance.

21               THE COURT:   Okay.   So you're saying it might be

22    distinguishing on that paragraph that I read from Judge

23    O'Neill, which, you know, is something that might be a

24    distinguishing factor.    Okay.   Okay.

25               Let's move -- the next issue or another issue is about


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     12




1     the scope of complaints for the defendant guards.    And I

2     understand that plaintiffs have asked for all the complaints

3     and defendants have limited it to five years and have limited

4     it by subject matter.   And I don't remember the exact subject

5     matter.   I can look it up, if I need.

6                My thought here is -- and I don't -- I don't have a

7     firm conclusion yet.    Five years doesn't sound unreasonable to

8     me.   If -- I'd hear from plaintiffs if you want a little bit

9     more.    And it would have to be -- and it can be before or after

10    the time, so five years before the incident or since the

11    incident, something like that.   That seems okay.

12               Regarding the other types of complaints, that one

13    makes me a little more uncomfortable.    I'd be interested in

14    finding out if there's a burden of providing all of the

15    complaints.   The real issue here is I'm worried about

16    defendants making the call about which complaints fall under

17    what category.   And I don't see -- you know, so it's a

18    relevance versus burden or prejudice.

19               I would feel more comfortable, certainly, if all the

20    complaints, with maybe a limitation on time period, were

21    produced.   If they're not relevant, they're not relevant.     And

22    some of these aren't.   But the complaints don't have check the

23    boxes.    They're just a narrative.   And so categorizing them is

24    not so easy as defendants portray.    And I want to ensure that

25    the relevant information does come through and at risk that


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                    13




1     there's a little overproduction doesn't really bother me.     So I

2     guess on that let me hear from defendants.

3              MR. WEAKLEY:   First of all, Your Honor, the

4     correctional officers, not really guards but the correctional

5     officers are not defendants in the lawsuit.   I don't know that

6     there's necessarily a burden.   I mean, we're hoping during the

7     meet and confer that we could get the plaintiffs to more

8     clearly define the types of complaints that they thought were

9     relevant, and we couldn't get any kind of concession, so we're

10    kind of -- you know, here we are.   So I don't think there's

11    necessarily a burden as far as types of complaints.     There's

12    certainly going to be as far as time frame and how far you go

13    back and that sort of thing, but, you know, I know this Court

14    has dealt with prison cases and jail cases, and, you know,

15    sometimes we get complaints that prisoners aren't getting their

16    mail in time or their food's cold or, you know, there's all

17    sorts of ridiculous things they complain about.

18             THE COURT:    What's the harm in producing them if it's

19    not a burden?   So you have stupid complaints.

20             MR. WEAKLEY:   Yeah.   I don't think it will be a

21    burden, Your Honor.

22             THE COURT:    Okay.

23             MR. WIENER:    So, Your Honor, I think on the time

24    issue, again, for the reason that counsel just stated, there's

25    been no showing of a burden for going beyond five years, so


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     14




1     we'd ask the Court to expand that to ten years, absent some

2     articulation of why that would be burdensome.

3              And then the other point I just wanted to raise here,

4     I think we also just wanted to make sure that defendant's

5     production would include the county's response, if any, to

6     those complaints from inmates, which I think is called for by

7     our request.   And the county's response at least implies that

8     the only thing that will be produced is the grievances

9     themselves.

10             THE COURT:    Okay.    So you're asking ten years from

11    today or ten years from the incident?      When are you --

12             MR. WIENER:    Ten years from today.

13             THE COURT:    Ten years from today.    And when was the

14    incident?

15             MR. WEAKLEY:   2015.

16             THE COURT:    Okay.    So it would include --

17             MR. WEAKLEY:   I'm sorry, 2018.

18             MR. WIENER:    Yeah.

19             THE COURT:    2018?

20             MR. WEAKLEY:   Yes.

21             THE COURT:    Okay.    Okay.   So it's just -- it's really

22    just one year from it and then eight years.

23             Mr. Weakley, is there a burden to add those extra few

24    years?

25             MR. WEAKLEY:   I don't know, Your Honor.     There is an


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      15




1     issue involving the official information and Peace Officer Bill

2     of Rights if we're talking about getting into certain types of

3     complaints.

4                And there's certain issues that the plaintiff claims

5     that they have that they really don't have in their pleadings;

6     for example, the retaliation and corruption.     They're saying

7     that we should turn over all those complaints, but they haven't

8     even pled anything like that, so it really is far beyond the

9     relevance of the issues in this case.

10               THE COURT:   Okay.   I don't hear a burden regarding the

11    dates, so I will allow ten years from today, just to pick a

12    date.   And I am going to order all of the complaints regarding

13    the correctional officers at issue.

14               If there is a privilege, a privilege objection, which

15    was not briefed, and I would include on the Bill of Rights,

16    then it should be, I guess -- well, you're sophisticated enough

17    counsel.   I guess you can do a privilege log and plaintiffs,

18    you can bring it to my attention.     I will tell you I -- on

19    these issues, and especially the official information

20    privilege, I'm someone who thinks that I should do an in camera

21    review, that's what I do in other prisoner cases, and I -- I

22    would be -- my inclination is that the -- is that the Peace

23    Officer Bill of Rights should not bar production in this case.

24    Now, there's a court order to do so.

25               So I would tell defendants, invoke that lightly.     You


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      16




1     have to do a log, and the log would have to be grievance by

2     grievance.

3              And then plaintiffs, if you want to bring it to my

4     attention after that time, you can.

5              I am requiring all.     I do see some relevance without a

6     burden and -- and I'll reiterate what I said before.      It's not

7     that I think every single complaint will be relevant to this

8     issue, but I think that the difficulty in -- in saying which

9     ones without looking are or aren't relevant based on a category

10    when there's no defined categories on the grievance I think has

11    a risk that relevant information will be omitted; whereas, I

12    don't really see any harm in having not relevant information

13    produced, since there's no burden.

14             And the examples given, for example, you missed my

15    food, which very well might be there, I really don't see any

16    harm in plaintiffs having them.

17             Okay.    So that's my ruling on that.

18             MR. WIENER:    Your Honor, before --

19             THE COURT:    Yes.

20             MR. WIENER:    -- we move on, I just wanted to clarify

21    on the point about the responses to the grievances.      Are you

22    including that?

23             THE COURT:    Oh.    Sorry.   I forgot about that.   Are you

24    including the responses to the grievances?

25             MR. WEAKLEY:   I'm not sure how they worded their


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      17




1     request.

2                MR. WIENER:    So I believe the request is for all

3     documents relating to a complaint, which would include the

4     county's response.

5                MR. WEAKLEY:   Depending on the nature of the

6     investigations, that could be much more time consuming.

7                THE COURT:    Thinking aloud, what if we have that you

8     see the grievances and then you request the responses and --

9     and you produce them upon request unless there's some really

10    big objection but probably not?      And what -- this is my

11    thought:   I don't think you're going to request ones where it's

12    just a meal.   I think then you're going to request a response

13    when it's relevant the way you define what's relevant.        And as

14    long as you do so, then you can get the backup documentation,

15    but I do think there could be -- my inclination to include

16    everything when we start having back-up documents does make

17    that more burdensome.     So how does that sound, a two-part

18    process?

19               MR. WIENER:    I think that sounds fine, Your Honor.

20               THE COURT:    Okay.   So defendants shall provide the

21    grievances for the correctional officers at issue without

22    limitation on subject matter for ten years from today.        And

23    then upon receipt -- can you do it in thirty days just to say

24    something?

25               MR. WIENER:    That should be fine.


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     18




1              THE COURT:   Okay.   Thirty days after receipt of those

2     grievances, plaintiffs may request all related documentation

3     for specific grievances and -- and then defendants shall

4     provide that documentation; or, if there's an objection, bring

5     it to the Court's attention.

6              MR. WEAKLEY:   Yes, Your Honor.

7              THE COURT:   Okay.   I don't know if more issues might

8     arise from that.   My hope is you say, now, this is an excessive

9     force, this is a -- this is a failure to respond, then you'll

10    just give the response.   But when I say "related documents,"

11    sometimes there's things I don't see, so you can always come to

12    me if there's something I didn't see.

13             Okay.   I think the last issue was the response to

14    requests for admission, and those requests for admission

15    included questions -- and I'm not going to quote them exactly,

16    but they're -- they're questions about the level of danger that

17    certain situations have, and defendants object on vagueness and

18    noting that there's some qualifications that need to be done.

19    My inclination was to require a response.   I am sure that that

20    response will be qualified.    And, in fact, the defendant's

21    brief, itself, I think had the type of qualifications that I

22    would expect, but I didn't see anything wrong with the

23    requests.   I know that danger is a hot button word, but it is a

24    word that I think is relevant here.   And the way that I think

25    about it is, could you ask that of the person on the stand, and


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                      19




1     we would probably allow that; although, I expect the person on

2     the stand would have a lot to say about it not being that

3     simple.

4               For example, I think defendants wish to make a -- you

5     know, qualifications that danger in the context of a jail

6     situation with violent criminals, you know, is an inherently

7     dangerous situation and making some comparisons of this versus

8     that.   That's fine.   But I didn't -- I wasn't persuaded by

9     defendants that it was so objectionable as not to provide any

10    answer.

11              Mr. Weakley?

12              MR. WEAKLEY:    Well, Your Honor, the problem with the

13    word "dangerous" is like Justice Thomas said in the Farmer

14    case, jails are inherently dangerous.    Everything in a jail is

15    dangerous.   So, I mean, that would be the qualification that,

16    you know, if you put two methamphetamine manufacturers together

17    without a violent history, one of the definitions of dangerous

18    is, is they're likely to be engaged in repeated criminal

19    activity.    Well, yes.   That would be dangerous even though

20    there's no violence in their history.    So really trying to

21    answer the questions the way the plaintiff has phrased them is

22    almost impossible without very lengthy qualifications.

23              THE COURT:   Can you show which exhibit they are so we

24    can look at some?

25              MR. WEAKLEY:    Which, request for admission?


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                       20




1               THE COURT:    Yes.    So to -- plaintiff, so I have your

2     motion.

3               MR. WEAKLEY:   Yeah.    For example, Request for

4     Admission No. 11, "Admit that it's dangerous to put an inmate

5     who has no history of violence in the same pod as an inmate who

6     has a history of violence."

7               THE COURT:    Uh-huh.

8               MR. WEAKLEY:   Well, I -- you know, could you be

9     creating a situation that's likely to -- where there's inmates

10    are likely to engage in repeated criminal activity?      Yes.    That

11    would be dangerous.

12              THE COURT:    Okay.

13              MR. WEAKLEY:   That's dangerous for any inmate.    Any

14    inmates that are housed together is potentially dangerous.

15              THE COURT:    Okay.   Plaintiffs?

16              MR. WIENER:    So I think Your Honor was exactly right

17    where you were leaning.    I think that as counsel has kind of

18    made clear, he can answer this question.      Now, what they might

19    want to add a qualification along the lines of what he's said

20    here today, and I think that's fine.      We can kind of go from

21    there depending on what that answer is.       But providing no

22    substantive response doesn't really give us anywhere to go

23    beyond having that response so that we can figure out where to

24    go from there.   So I think Your Honor was exactly right.

25              MR. WEAKLEY:   Your Honor, I frankly think that it's an


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                    21




1     impossible question to answer, and that's why we answered it

2     the way we did.

3              THE COURT:   I don't think these are impossible

4     questions and, again, if they were put to a witness in front of

5     a jury, I'd allow the witness to answer it.   I think, indeed,

6     it might only be lawyers that find this a completely -- you

7     don't even understand the answer or the question.   And I

8     think -- I'm not sure what will come out of it regarding what

9     danger means, but I guess if you're saying danger is

10    meaningless, I don't agree with that.   And nor do I agree that

11    every situation in a jail is the same level of danger and

12    always completely dangerous.

13             I also think that making you answer these has some

14    function, and that is making you take a stand before you go in

15    front of a jury, for example, and I don't know, but I could see

16    some of your witnesses testifying along these -- along these

17    lines in their testimony.   I'm making up something completely

18    made up, but just to show the type of thing that might happen,

19    I could see a correctional officer saying, "I have different

20    levels of danger, and we would never put so and so together,

21    but we do put so and so together and we look at the different

22    levels of danger and these are factors."   I think these are the

23    type of testimony that we might see.    And so for -- it is

24    appropriate for the plaintiff to elicit.

25             Put another way, if you respond, "I don't even know


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                    22




1     what the danger means and I can never make any assessments like

2     that," you're making some strategic choices about what your

3     witnesses can and can't say.    So that's just to say -- my

4     only -- as your discovery judge is saying is this so vague that

5     it does not have an answer and no information can be garnered

6     from it, and I don't think that's the case, so I -- I will

7     require an answer to the request for admission, and we'll see

8     what comes out of that.

9              Okay.   Were those the issues or --

10             MR. WEAKLEY:   Yes.

11             THE COURT:    -- are there other issues?

12             MR. WEAKLEY:   I think that's it, Your Honor.

13             MR. WIENER:    That's it, Your Honor.   I would ask that

14    if the Court needs any further briefing on that consent decree

15    issue, we'd be happy to do that.

16             THE COURT:    Okay.   Okay.   Well, I appreciate that.

17    I'm going to look at it.   Anything else that we need to talk

18    about while we're together?    I don't have anything on my mind,

19    but I see you're all here, and it's nice to see you.

20    Mr. Weakley or Ms. Bell?

21             MR. WEAKLEY:   I don't -- I don't think so.

22             THE COURT:    Okay.   Okay.   Mr. Wiener and Ms. Kruze?

23             MS. KRUZE:    Your Honor, what's the time frame for the

24    requests for admission that need to be responded to?

25             THE COURT:    How about thirty days, could you do that,


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
                                                                     23




1     Mr. Weakley?

2              MR. WEAKLEY:     Yes.

3              THE COURT:   Okay.      Thirty days for the requests for

4     admission.

5              Okay.   I'll do a confirming order, but I think at

6     least especially on the ones that I ruled on, I have already

7     ruled on them, and it will just say "Incorporating the reasons

8     that were described on the record," but I'll write it down

9     also.

10             Okay.   Well, it is nice to see you all, and Court is

11    adjourned.   Thank you.

12             MR. WEAKLEY:     Thank you, Your Honor.

13             MS. KRUZE:   Thank you, Your Honor.

14        (Concluded at 3:30 p.m.)

15

16                          C E R T I F I C A T E

17

18        I, court-approved transcriber, certify that the foregoing

19    is a correct transcript from the official electronic recording

20    of the proceedings in the above-entitled matter.

21

22
      /s/ JENNIFER L. COULTHARD                  March 29, 2019
23
                                                     DATE
24    JENNIFER L. COULTHARD, RMR, CRR
      Official Court Reporter
25


     JENNIFER COULTHARD - OFFICIAL COURT REPORTER - USDC - (312)617-9858
